Title: From George Washington to Elias Boudinot, 16 July 1783
From: Washington, George
To: Boudinot, Elias


                        
                            Sir
                            Head Quarters 16th July 1783
                        
                        Your Excellencys Letters of the 3d & 8th are received. The  was gone on by my Directions, before the  you gave me that of the 3d. It would seem there has been some capital
                            neglect, or Miscarriage in the transmission of the Act of Congress of the 12th of May—I never had the least Intimation of
                            it, until the 7th instant, when I received it from the War Office—Baron Steuben is furnished with my Letters &
                            Instructions, & will depart on his mission as soon as possible.
                        The enclosed Memorial was handed to me, from some Officers of Hazens Regiment, Refugees from Canada—anxious
                            for their Relief from the most distressing Situation, and finding myself without the means or power of doing it, I beg
                            leave to refer their Circumstances to the particular Attention & Regard of Congress—these with many others are the
                            Men, who as they will say, have left their Country, their friends, their Substance, their all, in support of the Liberties
                            of America; & have followed our fortunes thro’ the various Scenes of a distressing Contest untill they find it to
                            have terminated in the happiest manner for all—but themselves—Some provision is certainly due to those people who now are
                            exiled from their native Country & habitations—without any mention made of them in the Treaty—any Stipulation for
                            their returns, or any Means for their Subsistence in a Country which their Arms have contributed to secure & establish are —When Congress
                            recollect the Encouragements, the promises & Assurances, which were published by them and their Orders, in Canada,
                            in the Years 1775 & 6—I am persuaded they will take into their most serious Consideration the Care of those
                            unhappy persons who placed Confidence in those proclimations—and make ample Amends by some effectual provision for their
                            Sufferings, patience & perseverance—I would not presume to dictate—But if Congress cannot procure funds for their
                            Compensation & Subsistence from the ample Confiscations which are makg within the different States, I should
                            think, a grant could be made to them from the unlocated lands in the interior parts of our Territory & some means
                            added, to place them on such a Tract—this perhaps might prove satisfactory, I would enable them to form a Settlement which
                            may be beneficial to themselves & useful to the United States—I will say no more, but repeat my recommendations of
                            their Care to the gratefull Rememberances of Congress, & beg, that a speedy Attention may be given to the
                            Application, which I have advised them to make without Delay.
                        Finding myself in most disagreable Circumstances here, & like to be so, so long as Congress are
                            pleased to continue me in this awkward Situation anxiously expectg the Definitive Treaty, without Command & with
                            little else to do, than to be teased with troublesome Applications &  Demands, which I have neither the means or
                            the power of satisfying—in this distressing Tedium, I have resolved to wear away a little Time, in performg a Tour to the
                            Northward, as far as Tyconderoga & Crown–point—and perhaps as far up the Mohawk River as fort Schuyler—I shall
                            leave this place on Friday next, & shall probably be gone about two Weeks, unless my Tour should be interrupted by
                            some special recall—One Gentleman of my Family will be left here, to receive any Letters or Commands, & to forward
                            to me any thing that shall be necessary. With great Respect & Esteem I have the Honor to be Sir &c.

                    